Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          20-FEB-2019
                                                          01:26 PM



                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                         ADRIAN-JOHN C. BRINGAS,
                    also known as ADRIANJOHN BRINGAS,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CRIMINAL NO. 16-1-0617)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.,)

           Petitioner/Defendant-Appellant Adrian-John C. Bringas’

application for writ of certiorari filed on January 14, 2019, is

hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED:    Honolulu, Hawai#i, February 20, 2019.

                                  /s/   Mark E. Recktenwald
                                  /s/   Paula A. Nakayama
                                  /s/   Sabrina S. McKenna
                                  /s/   Richard W. Pollack
                                  /s/   Michael D. Wilson